Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because: on line 2 “Wherein” should not be capitalized; and on the second to last line there should be a comma or semicolon after “accommodation space.”
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "32" have both been used to designate “light source” in paragraph 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-15: in claims 1, 9, and 13 the limitation “a lens fixedly connected with the first sleeve and a limitation element” renders the claims indefinite because it is unclear if the lens is meant to be “fixedly connected” with the first sleeve, the limitation element, or both. Examiner understands the lens to be fixedly connected only to the first sleeve.

Re 12: further, claim 12 recites “the heat dissipation member” that lacks antecedent basis.

Re 15: the limitation “wherein the lighting device comprises at least two lamp arms” is confusing because claim 13 already defines lamp arms, in the plural, and claim 14 calls out “one lamp arm” in order to specify what one of the “lamp arms” comprises.
Examiner understands this claim to recite that two lamp arms are connected, either directly or indirectly, through a rotation shaft.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. CN207635166U (“Wu”).
Re 1:
a light source 1, a first sleeve 5, a second sleeve 4, a lens 6 fixedly connected with the first sleeve 5 and a limitation element 3; and
a center shaft and a circumference, wherein the first sleeve 5 and the second sleeve 4 are coaxially arranged with the center shaft as an axis, the limitation element 3 sleeves outer sides of the circumferences of the first sleeve and the second sleeve;
wherein the first sleeve 5 is in sliding connection with the limitation element in the axial direction, the second sleeve 4 is rotationally connected with the limitation element in a circumferential direction (Fig. 3; ¶40-42);
wherein the second sleeve 4 is provided with a plurality of spiral sliding grooves 41, the first sleeve 5 is provided with a plurality of sliding structures 54 connected with the spiral sliding grooves;
wherein a position of the light source is fixed, the lens is opposite to the light source in the axial direction (Fig. 2); and
wherein the second sleeve is rotatable relative to the limitation element in the circumferential direction (¶42), to enable the spiral sliding grooves to push the sliding structures to move on the limitation element in the axial direction (¶42),
then to enable the sliding structures to drive the first sleeve and the lens to move in the axial direction, and to change a distance between the lens and the light source (¶42).

Re 2: wherein the plurality of spiral sliding grooves are evenly arranged in the second sleeve in the circumferential direction (Figs. 1-3).

Re 3: wherein the sliding structures are protruding strips (Fig. 3).

Re 4: wherein the limitation element is provided with a through hole, and the limitation element sleeves the outer sides of the circumference of the first sleeve and the second sleeve through the through hole (Figs. 1, 3).

Re 5: wherein the limitation element comprises the limiting groove extending in the axial direction, and the sliding structures penetrate through the spiral sliding grooves to extend to the limiting groove.

Re 6: characterized by further comprising a base (Fig. 2: the base is the flat circular portion sitting atop the heat sink fins of 2) fixedly connected with the second sleeve and a positioning column 11 fixedly connected with the light source, the base is provided with an arc notch (Fig. 2: screw hole is a circle, i.e. a 360 degree arc notch), and the positioning column extends into the arc notch in the axial direction (Fig. 2).
Re 7: wherein the light source comprises a light source plate (Fig. 2), the light source arranged above the light source plate and a heat dissipation member connected below the light source plate (Fig. 2: the heat sink fins are below the light source plate).

Re 8: wherein the heat dissipation member is attached below the light source plate, and the positioning column is fixedly connected to the heat dissipation member (Fig. 2: the positioning column is fixed through the base into the interior of the fin structure).

Re 9: (see claim 1 above as identical elements in this claim are the same as above)
a shell 7 and a zoom structure comprising a light source, a first sleeve, a second sleeve, a lens fixedly connected with the first sleeve and a limitation element; and
a center shaft and a circumference,
wherein the first sleeve and the second sleeve are coaxially arranged with the center shaft as an axis, the limitation element sleeves outer sides of the circumferences of the first sleeve and the second sleeve;
wherein the first sleeve is in sliding connection with the limitation element in the axial direction, the second sleeve is rotationally connected with the limitation element in a circumferential direction;
wherein the second sleeve is provided with a plurality of spiral sliding grooves, the first sleeve is provided with a plurality of sliding structures connected with the spiral sliding grooves;
wherein a position of the light source is fixed, the lens is opposite to the light source in the axial direction;
wherein the second sleeve is rotatable relative to the limitation element in the circumferential direction, to enable the spiral sliding grooves to push the sliding 10Attorney Docket No. 163168.00112 structures to move on the limitation element in the axial direction, then to enable the sliding structures to drive the first sleeve and the lens to move in the axial direction, and to change a distance between the lens and the light source; and
wherein an accommodation space is formed by connection of the shell 7 and the limitation element 3 (¶46), and the light source is accommodated in the accommodation space (Figs. 1-4).

Re 10: wherein the limitation element is provided with a through hole, the through hole is provided with a side wall extending in the axial direction, and the second sleeve is sandwiched between the first sleeve and the side wall (Figs. 1-3).

Re 11: wherein the side wall is provided with the limiting groove extending in the axial direction, and the sliding structures penetrate through the spiral sliding grooves to extend to the limiting groove. (Figs. 1-3).

Re 12: wherein the light source comprises the light source plate, the light source arranged on the light source plate and the heat dissipation member 2 connected with the light source plate, the lamp holder further comprise a power panel, and the power panel is connected with the heat dissipation member. (Figs. 2-3: LED sits on a plate which sits on heat dissipation member and the lamp necessarily has a power component, either indirectly or directly, which itself must be either indirectly or directly connected to the heat dissipation member).

Re 13: (see claim 1 above as identical elements in this claim are the same as above)
a base 2, lamp arms 8 and a lamp holder, 
Wherein the lamp holder comprises: a shell 7 and a zoom structure comprising a light source, a first sleeve, a second sleeve, a lens fixedly connected with the first sleeve and a limitation element, a center shaft, and a circumference,
wherein the first sleeve and the second sleeve are coaxially arranged with the center shaft as an axis, the limitation element sleeves outer sides of the circumferences of the first sleeve and the second sleeve;
wherein the first sleeve is in sliding connection with the limitation element in the axial direction, the second sleeve is rotationally connected with the limitation element in a circumferential direction;
wherein the second sleeve is provided with a plurality of spiral sliding grooves, the first sleeve is provided with a plurality of sliding structures connected with the spiral sliding grooves; 11Attorney Docket No. 163168.00112
wherein a position of the light source is fixed, the lens is opposite to the light source in the axial direction;
wherein the second sleeve is rotatable relative to the limitation element in the circumferential direction, to enable the spiral sliding grooves to push the sliding structures to move on the limitation element in the axial direction, then to enable the sliding structures to drive the first sleeve and the lens to move in the axial direction, and to change a distance between the lens and the light source; and
wherein an accommodation space is formed by connection of the shell and the limitation element, and the light source is accommodated in the accommodation space 
wherein the lamp arms connect the lamp holder and the base (Fig. 1).
Re 14: wherein the base and one lamp arm are connected through a rotation shaft, and another lamp arm and the lamp holder are connected through another rotation shaft (Fig. 1: each lamp arm is rotated into a coil through a shaft, and the lamp holder is at least indirectly connected to the other shaft through intervening parts).

Re 15: wherein the lighting device comprises at least two lamp arms, and the two lamp arms are connected through a rotation shaft (Fig. 1).

Conclusion
Please see attached PTO-892 form for all relevant prior art discovered and considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875